Name: Commission Regulation (EU) 2018/1497 of 8 October 2018 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards food category 17 and the use of food additives in food supplements (Text with EEA relevance.)
 Type: Regulation
 Subject Matter: health;  marketing;  food technology;  foodstuff;  consumption
 Date Published: nan

 9.10.2018 EN Official Journal of the European Union L 253/36 COMMISSION REGULATION (EU) 2018/1497 of 8 October 2018 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards food category 17 and the use of food additives in food supplements (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (1), and in particular Article 10(3) thereof, Having regard to Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (2), and in particular Article 7(5) thereof, Whereas: (1) Annex II to Regulation (EC) No 1333/2008 lays down a Union list of food additives approved for use in food and their conditions of use. (2) Only food additives included in the Union list in Annex II to Regulation (EC) No 1333/2008 may be placed on the market as such and used in foods under the conditions of use specified therein. (3) That list may be updated in accordance with the common procedure referred to in Article 3(1) of Regulation (EC) No 1331/2008, either on the initiative of the Commission or following an application. (4) The Union list includes food additives which are listed on the basis of the categories of food to which they may be added. In Part D of that list, food category 17 covers food supplements as defined in Directive 2002/46/EC of the European Parliament and of the Council (3) excluding food supplements for infants and young children. Food category 17 includes three subcategories: 17.1 Food supplements supplied in a solid form including capsules and tablets and similar forms, excluding chewable forms, 17.2 Food supplements supplied in a liquid form and 17.3 Food supplements supplied in a syrup-type or chewable form. Part E of the Union list sets out the authorised additives for each of these subcategories and their conditions of use. (5) It followed from the discussions with Member States (at the Working Party of Governmental Experts on Additives) that there are difficulties with the implementation of Annex II to Regulation (EC) No 1333/2008 on food additives, in particular for food subcategory 17.3 Food supplements supplied in a syrup-type or chewable form. This classification has led to misinterpretation and in order to avoid it, syrup- and chewable-forms should be categorised as liquid and solid forms, respectively. (6) Therefore, it is appropriate to delete food subcategory 17.3 and to reword the titles of food subcategories 17.1 and 17.2 to Food supplements supplied in a solid form, excluding food supplements for infants and young children and Food supplements supplied in a liquid form, excluding food supplements for infants and young children respectively. This will better reflect which products are covered by/included in each of the food subcategories. As a result of the deletion of food subcategory 17.3 food additives' entries which were included in that food subcategory should be transferred to either food subcategory 17.1 or 17.2 to ensure that there is transparency and legal certainty regarding the use of food additives in those foods. For clarity and enforcement purposes also the title of food category 17 should be amended to Food supplements as defined in Directive 2002/46/EC. (7) It also followed from the discussions with Member States that it should be clarified whether a maximum (use) level for the food additives in food category 17 applies to the food as marketed or to the food ready for consumption. Therefore, an introduction section should be included referring to certain food additives authorised in that food category. This is in line with the previous entries of those food additives within the Directives of the European Parliament and of the Council 94/35/EC (4), 94/36/EC (5) and 95/2/EC (6). (8) Pursuant to Article 3(2) of Regulation (EC) No 1331/2008, the Commission has to seek the opinion of the European Food Safety Authority (the Authority) in order to update the Union list of food additives set out in Annex II to Regulation (EC) No 1333/2008, except where such update is not liable to have an effect on human health. Since the Union list is amended to provide clarification to the current authorised uses of additives, it constitutes an update of that list which is not liable to have an effect on human health. Therefore, it is not necessary to seek the opinion of the Authority. (9) Annex II to Regulation (EC) No 1333/2008 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1333/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 October 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 31.12.2008, p. 16. (2) OJ L 354, 31.12.2008, p. 1. (3) Directive 2002/46/EC of the European Parliament and of the Council of 10 June 2002 on the approximation of the laws of the Member States relating to food supplements (OJ L 183, 12.7.2002, p. 51). (4) European Parliament and Council Directive 94/35/EC of 30 June 1994 on sweeteners for use in foodstuffs (OJ L 237, 10.9.1994, p. 3). (5) European Parliament and Council Directive 94/36/EC of 30 June 1994 on colours for use in foodstuffs (OJ L 237, 10.9.1994, p. 13). (6) European Parliament and Council Directive 95/2/EC of 20 February 1995 on food additives other than colours and sweeteners (OJ L 61, 18.3.1995, p. 1). ANNEX Annex II to Regulation (EC) No 1333/2008 is amended as follows: (1) in Part D, the entries for food category 17. Food supplements as defined in Directive 2002/46/EC of the European Parliament and of the Council excluding food supplements for infants and young children are replaced by the following: 17. Food supplements as defined in Directive 2002/46/EC 17.1 Food supplements supplied in a solid form, excluding food supplements for infants and young children 17.2 Food supplements supplied in a liquid form, excluding food supplements for infants and young children (2) Part E is amended as follows: (a) the entry for food category 17. Food supplements as defined in Directive 2002/46/EC excluding food supplements for infants and young children is replaced as follows: 17. Food supplements as defined in Directive 2002/46/EC INTRODUCTION PART, APPLIES TO ALL SUBCATEGORIES The maximum levels of use indicated for colours, polyols, sweeteners, and E 200-213, E 338-452, E 405, E 416, E 426, E 432-436, E 459, E 468, E 473-475, E 491-495, E 551-553, E 901-904, E 961, E 1201-1204, E 1505 and E 1521 refer to the food supplements ready for consumption prepared following the instructions of use provided by the manufacturer. The dilution factor for those food supplements that have to be diluted or dissolved has to be communicated together with the instructions of use. (b) the entry for food subcategory 17.1 is amended as follows: (i) the title is replaced by the following: 17.1 Food supplements supplied in a solid form, excluding food supplements for infants and young children (ii) all the entries therein are replaced by the following entries, inserted in their numerical order: Group I Additives E 410, E 412, E 415, E 417 and E 425 may not be used to produce dehydrated food supplements intended to rehydrate on ingestion Group II Colours at quantum satis quantum satis Period of application: until 31 July 2014 Group II Colours at quantum satis quantum satis (69) Period of application: from 1 August 2014 Group III Colours with combined maximum limit 300 Period of application: until 31 July 2014 Group III Colours with combined maximum limit 300 (69) Period of application: from 1 August 2014 Group IV Polyols quantum satis E 104 Quinoline Yellow 35 (61) Period of application: from 1 January 2014 to 31 July 2014 E 104 Quinoline Yellow 35 (61)(69) Period of application: from 1 August 2014 except food supplements in chewable form E 104 Quinoline Yellow 10 (61) Period of application: from 1 January 2014 to 31 July 2014 E 104 Quinoline Yellow 10 (61)(69) Period of application: from 1 August 2014 only food supplements in chewable form E 110 Sunset Yellow FCF/Orange Yellow S 10 (61) Period of application: from 1 January 2014 to 31 July 2014 E 110 Sunset Yellow FCF/Orange Yellow S 10 (61)(69) Period of application: from 1 August 2014 E 124 Ponceau 4R, Cochineal Red A 35 (61) Period of application: from 1 January 2014 to 31 July 2014 E 124 Ponceau 4R, Cochineal Red A 35 (61)(69) Period of application: from 1 August 2014 except food supplements in chewable form E 124 Ponceau 4R, Cochineal Red A 10 (61) Period of application: from 1 January 2014 to 31 July 2014 E 124 Ponceau 4R, Cochineal Red A 10 (61)(69) Period of application: from 1 August 2014 only food supplements in chewable form E 160d Lycopene 30 E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 1 000 (1) (2) only food supplements in dried form and containing preparations of vitamin A and of combinations of vitamins A and D, except in chewable form E 310-321 Propyl gallate, TBHQ, BHA and BHT 400 (1) E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates quantum satis E 392 Extracts of rosemary 400 (46) E 405 Propane-1, 2-diol alginate 1 000 E 416 Karaya gum quantum satis E 426 Soybean hemicellulose 1 500 E 432-436 Polysorbates quantum satis E 459 Beta-cyclodextrin quantum satis only food supplements in tablet and coated tablet form E 468 Cross-linked sodium carboxy methyl cellulose 30 000 except food supplements in chewable form E 473-474 Sucrose esters of fatty acids  sucroglycerides quantum satis (1) E 475 Polyglycerol esters of fatty acids quantum satis E 491-495 Sorbitan esters quantum satis (1) E 551-559 Silicon dioxide  silicates quantum satis Period of application: until 31 January 2014 E 551-553 Silicon dioxide  silicates quantum satis Period of application: from 1 February 2014 E 900 Dimethyl polysiloxane 10 (91) only food supplements in effervescent tablet form E 901 Beeswax, white and yellow quantum satis E 902 Candelilla wax quantum satis E 903 Carnauba wax 200 E 904 Shellac quantum satis E 950 Acesulfame K 500 E 950 Acesulfame K 2 000 only food supplements in chewable form E 951 Aspartame 2 000 E 951 Aspartame 5 500 only food supplements in chewable form E 952 Cyclamic acid and its Na and Ca salts 500 (51) E 952 Cyclamic acid and its Na and Ca salts 1 250 (51) only food supplements in chewable form E 954 Saccharin and its Na, K and Ca salts 500 (52) E 954 Saccharin and its Na, K and Ca salts 1 200 (52) only food supplements in chewable form E 955 Sucralose 800 E 955 Sucralose 2 400 only food supplements in chewable form E 957 Thaumatin 400 only food supplements in chewable form E 959 Neohesperidine DC 100 E 959 Neohesperidine DC 400 only food supplements in chewable form E 960 Steviol glycosides 670 (60) E 960 Steviol glycosides 1 800 (60) only food supplements in chewable form E 961 Neotame 60 E 961 Neotame 185 only food supplements in chewable form E 961 Neotame 2 only as flavour enhancer, except food supplements in chewable form E 961 Neotame 2 only vitamins and/or mineral based food supplements in chewable form, as a flavour enhancer E 962 Salt of aspartame-acesulfame 500 (11)a (49) (50) E 962 Salt of aspartame-acesulfame 2 000 (11)a (49) (50) only food supplements in chewable form E 969 Advantame 20 E 969 Advantame 55 only food supplements in chewable form E 1201 Polyvinylpyrrolidone quantum satis only food supplements in tablet and coated tablet form E 1202 Polyvinylpolypyrrolidone quantum satis only food supplements in tablet and coated tablet form E 1203 Polyvinyl alcohol (PVA) 18 000 only food supplements in capsule and tablet form E 1204 Pullulan quantum satis only food supplements in capsule and tablet form E 1205 Basic methacrylate copolymer 100 000 except food supplements in chewable form E 1206 Neutral methacrylate copolymer 200 000 except food supplements in chewable form E 1207 Anionic methacrylate copolymer 100 000 except food supplements in chewable form E 1208 Polyvinylpyrrolidone-vinyl acetate copolymer 100 000 except food supplements in chewable form E 1209 Polyvinyl alcohol-polyethylene glycol-graft-co-polymer 100 000 except food supplements in chewable form E 1505 Triethyl citrate 3 500 only food supplements in capsule and tablet form E 1521 Polyethylene glycol 10 000 only food supplements in capsule and tablet form (c) the entry for food subcategory 17.2 is amended as follows: (i) the title is replaced by the following: 17.2 Food supplements supplied in a liquid form, excluding food supplements for infants and young children (ii) all the entries therein are replaced by the following entries, inserted in their numerical order: Group I Additives Group II Colours at quantum satis quantum satis Group II Colours at quantum satis quantum satis Period of application: until 31 July 2014 Group II Colours at quantum satis quantum satis (69) Period of application: from 1 August 2014 only food supplements in syrup form Group III Colours with combined maximum limit 100 Group IV Polyols quantum satis E 104 Quinoline Yellow 10 (61) Period of application: from 1 January 2014 to 31 July 2014 E 104 Quinoline Yellow 10 (61)(69) Period of application: from 1 August 2014 E 110 Sunset Yellow FCF/Orange Yellow S 10 (61) Period of application: from 1 January 2014 to 31 July 2014 E 110 Sunset Yellow FCF/Orange Yellow S 10 (61)(69) Period of application: from 1 August 2014 E 124 Ponceau 4R, Cochineal Red A 10 (61) Period of application: from 1 January 2014 to 31 July 2014 E 124 Ponceau 4R, Cochineal Red A 10 (61)(69) Period of application: from 1 August 2014 E 160d Lycopene 30 E 200-213 Sorbic acid  sorbates; Benzoic acid  benzoates 2 000 (1) (2) except food supplements in syrup form E 310-321 Propyl gallate, TBHQ, BHA and BHT 400 (1) E 338-452 Phosphoric acid  phosphates  di-, tri- and polyphosphates quantum satis E 392 Extracts of rosemary 400 (46) E 405 Propane-1, 2-diol alginate 1 000 E 416 Karaya gum quantum satis E 426 Soybean hemicellulose 1 500 E 432-436 Polysorbates quantum satis E 473-474 Sucrose esters of fatty acids  sucroglycerides quantum satis (1) E 475 Polyglycerol esters of fatty acids quantum satis E 491-495 Sorbitan esters quantum satis (1) E 551-559 Silicon dioxide  silicates quantum satis Period of application: until 31 January 2014 E 551-553 Silicon dioxide  silicates quantum satis Period of application: from 1 February 2014 E 950 Acesulfame K 350 E 950 Acesulfame K 2 000 only food supplements in syrup form E 951 Aspartame 600 E 951 Aspartame 5 500 only food supplements in syrup form E 952 Cyclamic acid and its Na and Ca salts 400 (51) E 952 Cyclamic acid and its Na and Ca salts 1 250 (51) only food supplements in syrup form E 954 Saccharin and its Na, K and Ca salts 80 (52) E 954 Saccharin and its Na, K and Ca salts 1 200 (52) only food supplements in syrup form E 955 Sucralose 240 E 955 Sucralose 2 400 only food supplements in syrup form E 957 Thaumatin 400 only food supplements in syrup form E 959 Neohesperidine DC 50 E 959 Neohesperidine DC 400 only food supplements in syrup form E 960 Steviol glycosides 200 (60) E 960 Steviol glycosides 1 800 (60) only food supplements in syrup form E 961 Neotame 20 E 961 Neotame 185 only food supplements in syrup form E 961 Neotame 2 only as flavour enhancer, except food supplements in syrup form E 961 Neotame 2 only vitamins and/or mineral based food supplements in syrup form, as a flavour enhancer E 962 Salt of aspartame-acesulfame 350 (11)a (49) (50) E 962 Salt of aspartame-acesulfame 2 000 (11)a (49) (50) only food supplements in syrup form E 969 Advantame 6 E 969 Advantame 55 only food supplements in syrup form